Citation Nr: 0800299	
Decision Date: 01/04/08    Archive Date: 01/22/08	

DOCKET NO.  05-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1957 
through his retirement in July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the claim for service 
connection for bilateral hearing loss.  The case is now ready 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Multiple audiometric examinations during service, 
including at service separation in 1977, revealed the 
veteran's hearing to be essentially within normal limits, and 
a preponderance of the competent evidence on file is against 
a finding that hearing loss for VA purposes first identified 
in 2003, is attributable to any incident, injury or disease 
of active military service.  



CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from June 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical and service personnel 
records were collected for review, as were records of the 
veteran's treatment with VA during more recent times.  The 
veteran was provided a VA audiometric examination which 
included a review of the claims folder and a request for 
clinical opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  All known available relevant evidence has been 
collected and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated or otherwise attributable to active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including organic diseases of the nervous 
system (interpreted to include sensorineural hearing loss) 
which are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in November 2003, 26 
years after he was separated from service, at age 64.  He 
argues that he was exposed to many years of a loud noise 
environment during military service.  Indeed, his military 
occupational specialty at separation was an aviation 
structural mechanic, and the veteran is also shown to have 
been qualified as an air crewman for many years.  It 
certainly appears that the veteran spent many years of 
military service in and around military aircraft, either in 
maintenance or while flying.  

The service medical records include several audiometric 
examinations from 1971, 1974, 1975, and his examination for 
separation in June 1977.  Although there is some degree of 
expected variability in the results of these hearing tests, 
none of these audiometric examinations reveals any pure tone 
decibel thresholds at the relevant frequencies for speech 
from 500 through 4,000 Hertz above 20 decibels.  Although the 
audiometric examinations from 1971 and 1975 did report a 
20 decibel threshold at 4,000 Hertz for the right ear, at the 
time that the veteran was examined for service separation in 
June 1977, all of the relevant pure tone decibel thresholds 
for speech for each ear was recorded as five, except there 
was a value of 15 decibels reported for the right ear at 
4,000 Hertz.  

Notably, there is a complete absence of any audiometric or 
other medical evidence which in any way shows or suggests 
that the veteran had hearing loss of any kind, or that he 
sought treatment with complaints of hearing loss for many 
years following service separation.  The earliest audiometric 
evidence on file following service separation was from 
September 2001, some 24 years after the veteran was separated 
from service, which first reflected VA hearing loss for VA 
purposes in accordance with 38 C.F.R. § 3.385.  

In May 2004, the veteran was provided a VA audiometric 
examination.  At that time, he again met the criteria for 
recognition of hearing loss as a disability for VA purposes, 
although speech recognition scores were still good for the 
right ear at 96 percent, and the left ear at 94 percent.  
This examination did not find any evidence of chronic ear 
disease or infection and the tympanic membranes appeared 
normal bilaterally.  Upon conduct of the examination and 
review of the veteran's claims folder, the VA audiologist 
reported that it did not appear that his high frequency 
hearing loss at present was a result of military noise 
exposure, because all audiometric examinations during 
service, including at discharge, documented hearing to be 
normal.  The veteran had reported experiencing tinnitus ever 
since service, and based on documented exposure to a loud 
noise environment during service, the VA audiologist 
concluded that it was at least as likely as not that tinnitus 
was related to service, although tinnitus likely increased in 
severity along with the veteran's hearing acuity in the years 
following service separation.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran is shown to have provided many years of 
active honorable military service working in and around 
military aircraft which is certainly understood by VA to 
constitute a known exposure to acoustic trauma and loud 
noise.  Nonetheless, the Board can find no basis for an 
allowance of service connection for hearing loss when all 
audiometric examinations conducted during service show that 
the veteran's hearing was essentially normal.  No service 
audiometric examination on file reveals any pure tone decibel 
threshold for the relevant frequencies of speech from 500 to 
4,000 Hertz to be in excess of 20 decibels, which is 
considered to be indicative of at least some degree of 
hearing loss.  See Hensley, supra.  

The first audiometric examination revealing hearing loss for 
VA purposes was in September 2001, 24 years after the veteran 
was separated from service.  Notably, the May 2004 
audiometric examination did note that the veteran had a post-
service exposure to weapons, diesel engines and power tools.  
Given the competent audiometric evidence on file, and the 
fact that the only competent clinical opinion on file is 
against the veteran's claim, the Board cannot conclude that 
hearing loss first shown in 2001, is attributable to acoustic 
trauma to which the veteran was exposed during military 
service.  

The veteran should understand that it is not necessary that 
he be shown to have actually met the criteria for hearing 
loss disability at 38 C.F.R. § 3.385 during military service.  
When the medical evidence and audiometric examinations during 
service reveal a steady decrease of hearing acuity during 
service and there exists a clinical opinion that hearing loss 
subsequent to service is actually attributable to incidents 
and exposure during service, an award of service connection 
is warranted.  

However, at the time the veteran separated from service in 
1977, the audiometric examination on file reveals that each 
and every pure tone decibel threshold for speech from 500 
through 4,000 Hertz for each ear was five, with the sole 
exception of a 15 decibel reading for the right ear at 4,000 
Hertz.  This is actually indicative of nearly unimpaired 
hearing, despite the veteran's 20 years of military service 
in his aviation occupational specialty.  The veteran 
submitted no clinical opinion in support of his claim, nor is 
there any evidence on file which stands for the proposition 
that exposure to acoustic trauma during service with normal 
audiometric examination results can somehow result causally 
in the delayed onset of hearing loss over 20 years later.  





ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


